DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-10, 12-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (“A Multi-Scale and Multi-Level Spectral-Spatial Feature Fusion Network for Hyperspectral Image Classification”) in view of Lu et al. (“Deep Learning with Synthetic Hyperspectral Images for Improved Soil Detection in Multispectral Imagery”).
Regarding claim 1, Mu discloses, a method for training a model, comprising: acquiring a target hyperspectral image of a target area, (See Mu p. 8, Section 3.1, “Four real hyperspectral datasets, including Indian Pines, Pavia University, Salinas scene, and Kennedy Space Center (KSC) datasets, were used to demonstrate the effectiveness of our proposed method.”)
the target hyperspectral image including at least one pixel point annotated with a mineral category; (See Mu p. 10 Table 1, Class Bitumen.)
determining a mask image corresponding to the target hyperspectral image; (See Mu p. 8-10 Figs 4(b), 5(b), 6(b), and 7(b) which show a mask of ground truth map.)
determining annotation vectors of pixel points in the at least one pixel point based on the at least one pixel point annotated with the mineral category; (See Mu p. 3 Section 2, 1st para, “Assume a hyperspectral dataset X = {x1, x2, … , xN} ϵ R1x1xb where N denotes the number of labeled pixels and b denotes the number of spectral bands. Y = {y1, y2, … , yN} ϵ R1x1xL is the corresponding one-hot label vector, where L denotes the category of objects.”)
and training a model based on the sample hyperspectral image and the annotation vectors of the pixel points. (See Mu p. 3 Section 2, 1st para, “The MSSN network trains itself hundreds of epochs through training set Z1 and its corresponding one-hot label vector set Y1. Further see Mu p. 4 Fig 1, which shows how the model is trained using the Hyperspectral training set and the labeled vector.)
Mu discloses the above limitations but he fails disclose the following limitation. 
However Lu discloses, determining a sample hyperspectral image based on the target hyperspectral image and the mask image; (See Lu p. 667 Section II. B. right column 2nd para, “To train the CNN model, we extracted patches for different classes using the masks as shown in Fig. 3. Patches are extracted with patch sizes of 7x7x8 and 7x7x88 from the 8- channel original multispectral data and the combined synthetic 88-channel hyperspectral data in both low-resolution and high-resolution cases.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the extraction of hyperspectral patch images using a mask image for training a CNN as suggested by Mu to Lu’s CNN training with hyperspectral images using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately and efficiently train the CNN to classify a hyperspectral image.

Regarding claim 2, Mu and Lu disclose, the method according to claim 1, wherein determining the mask image corresponding to the target hyperspectral image comprises: determining the mask image based on a pixel point annotated with the mineral category and a pixel point not annotated with the mineral category in the target hyperspectral image. (See Mu p. 8-10 Figs 4(b), 5(b), 6(b), and 7(b) where the annotated pixels are different colors for each class and the unannotated pixel are blue denoting no class.)
Regarding claim 3, Mu and Lu disclose, the method according to claim 1, wherein determining the annotation vectors of pixel points in the at least one pixel point based on the at least one pixel point annotated with the mineral category comprises: determining a length of the annotation vectors according to a number of mineral categories with which the at least one pixel point is annotated; and determining, for a pixel point in the at least one pixel point, an annotation vector of the pixel point based on a mineral category with which the pixel point is annotated. (See Mu p. 3 Section 2, 1st para, “Assume a hyperspectral dataset X = {x1, x2, … , xN} ϵ R1x1xb where N denotes the number of labeled pixels and b denotes the number of spectral bands. Y = {y1, y2, … , yN} ϵ R1x1xL is the corresponding one-hot label vector, where L denotes the category of objects.”)
Regarding claim 4, Mu and Lu disclose, the method according to claim 1, wherein training the model based on the sample hyperspectral image and the annotation vectors of the pixel points comprises: using the sample hyperspectral image as an input of the model to determine a prediction vector of the each pixel point; and determining a loss function value based on the prediction vector and an annotation vector of the each pixel point, and iteratively training the model according to the loss function value. (See Mu p. 5, Last para, “After construction the deep learning model, the model training hundreds of epochs through training set Z1 and its corresponding one-hot label vector set Y1. In the training process, the parameters of MSSN are updated by back propagation and cross-entropy is set as the objective function which is defined as Loss(y^,y) = Sigma(i=1,1) yi(log Sigma(j=1,L) e^y^I – yi)) (5), where y^ = {y1^, y2^,…yL^} is the predictive vector and y = {y1, y2,…,yL} is the ground truth-label vector.”)

Regarding claim 6, Mu and Lu disclose, a method for predicting a mineral by using the model trained and obtained through the method according to claim 1, comprising: acquiring a to-be-predicted hyperspectral image of a to-be-predicted area; (See M, p. 10, Section 3.2, “For each data set the samples were divided into a training set, validation set, and testing set.”)
and predicting a mineral category included in the to-be-predicted area based on the to-be-predicted hyperspectral image and the model trained and obtained through the method according to claim 1. (See Mu p. 10, Section 3.2, “The testing set was used to evaluate the classification performance of the preserved model.”)
Regarding claim 7, Mu and Lu disclose, an apparatus for training a model, comprising: at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: (The disclosed image processing must inherently be done using a computer containing a processor and memory storing programed instructions to carry out the image processing operations.)
acquiring a target hyperspectral image of a target area, the target hyperspectral image including at least one pixel point annotated with a mineral category; determining a mask image corresponding to the target hyperspectral image; determining a sample hyperspectral image based on the target hyperspectral image and the mask image; determining annotation vectors of pixel points in the at least one pixel point based on the at least one pixel point annotated with the mineral category; and training a model based on the sample hyperspectral image and the annotation vectors of the pixel points. (See the rejection of claim 1 as it is equally applicable for claim 7 as well.)

Regarding claim 8, Mu and Lu disclose, the apparatus according to claim 7, wherein determining the mask image corresponding to the target hyperspectral image comprises: determining the mask image based on a pixel point annotated with the mineral category and a pixel point not annotated with the mineral category in the target hyperspectral image. (See the rejection of claim 2 as it is equally applicable for claim 8 as well.)
Regarding claim 9, Mu and Lu disclose, the apparatus according to claim 7, wherein determining the annotation vectors of pixel points in the at least one pixel point based on the at least one pixel point annotated with the mineral category comprises: determining a length of the annotation vectors according to a number of mineral categories with which the at least one pixel point is annotated; and determining, for a pixel point in the at least one pixel point, an annotation vector of the pixel point based on a mineral category with which the pixel point is annotated. (See the rejection of claim 3 as it is equally applicable for claim 9 as well.)

Regarding claim 10, Mu and Lu disclose, the apparatus according to claim 7, wherein training the model based on the sample hyperspectral image and the annotation vectors of the pixel points comprises: using the sample hyperspectral image as an input of the model to determine a prediction vector of the each pixel point; and determining a loss function value based on the prediction vector and an annotation vector of the each pixel point, and iteratively training the model according to the loss function value. (See the rejection of claim 4 as it is equally applicable for claim 10 as well.)

Regarding claim 12, Mu and Lu disclose, an apparatus for predicting a mineral by using the model trained and obtained through the method according to claim 1, comprising: at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: acquiring a to-be-predicted hyperspectral image of a to-be-predicted area; and predicting a mineral category included in the to-be-predicted area based on the to-be-predicted hyperspectral image and the model trained and obtained through the method according to claim 1. (See the rejection of claim 6 as it is equally applicable for claim 12 as well.)

Regarding claim 13, Mu and Lu disclose, a non-transitory computer readable storage medium, storing computer instructions, wherein the computer instructions, when executed by a processor, cause the processor to perform operations, the operations comprising: (The disclosed image processing must inherently be done using a computer containing a processor and a storage medium memory storing programed instructions to carry out the image processing operations.)
acquiring a target hyperspectral image of a target area, the target hyperspectral image including at least one pixel point annotated with a mineral category; determining a mask image corresponding to the target hyperspectral image; determining a sample hyperspectral image based on the target hyperspectral image and the mask image; determining annotation vectors of pixel points in the at least one pixel point based on the at least one pixel point annotated with the mineral category; and training a model based on the sample hyperspectral image and the annotation vectors of the pixel points. (See the rejection of claim 1 as it is equally applicable for claim 13 as well.)

Regarding claim 14, Mu and Lu disclose, the medium according to claim 13, wherein determining the mask image corresponding to the target hyperspectral image comprises: determining the mask image based on a pixel point annotated with the mineral category and a pixel point not annotated with the mineral category in the target hyperspectral image. (See the rejection of claim 2 as it is equally applicable for claim 14 as well.)

Regarding claim 15, Mu and Lu disclose, the medium according to claim 13, wherein determining the annotation vectors of pixel points in the at least one pixel point based on the at least one pixel point annotated with the mineral category comprises: determining a length of the annotation vectors according to a number of mineral categories with which the at least one pixel point is annotated; and determining, for a pixel point in the at least one pixel point, an annotation vector of the pixel point based on a mineral category with which the pixel point is annotated. (See the rejection of claim 3 as it is equally applicable for claim 15 as well.)

Regarding claim 16, Mu and Lu disclose, the medium according to claim 13, wherein training the model based on the sample hyperspectral image and the annotation vectors of the pixel points comprises: using the sample hyperspectral image as an input of the model to determine a prediction vector of the each pixel point; and determining a loss function value based on the prediction vector and an annotation vector of the each pixel point, and iteratively training the model according to the loss function value. (See the rejection of claim 4 as it is equally applicable for claim 16 as well.)

Regarding claim 18, Mu and Lu disclose, a non-transitory computer readable storage medium, storing computer instructions, wherein the computer instructions, when executed by a processor, cause the processor to perform operations for predicting a mineral by using the model trained and obtained through the method according to claim 1, the operations comprising: acquiring a to-be-predicted hyperspectral image of a to-be-predicted area; and predicting a mineral category included in the to-be-predicted area based on the to-be-predicted hyperspectral image and the model trained and obtained through the method according to claim 1. (See the rejection of claim 6 as it is equally applicable for claim 18 as well.)

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (“A Multi-Scale and Multi-Level Spectral-Spatial Feature Fusion Network for Hyperspectral Image Classification”) in view of Lu et al. (“Deep Learning with Synthetic Hyperspectral Images for Improved Soil Detection in Multispectral Imagery”) and in further view of Ding et al. (“Convolutional Neural Networks Based Hyperspectral Image Classification Method with Adaptive Kernels”).
Regarding claim 5, Mu and Lu disclose, the method according to claim 1, but they fail to disclose the following limitations.
However Ding discloses, wherein acquiring the target hyperspectral image of the target area comprises: 
acquiring an initial hyperspectral image of the target area; (See Ding p.4 Section 3.1, “Specifically, a HIS used in this classification task is denoted by R”)
selecting at least one key point in the target area and determining a mineral category of the at least one key point; determining, in the initial hyperspectral image, at least one pixel point corresponding to the at least one key point based on an actual location corresponding to the at least one key point; (See Ding p.4 Section 3.1, “The property of center block pixel is described by all pixels in the block. Then {Bi}i=1,…,M are put into the network and the center pixels labels of block Bi are used as the ground truth for training.” The center pixel is considered to be the keypoint and the corresponding pixel points are its block pixels.)
and determining, based on a mineral category of the at least one key point, the mineral category with which the at least one pixel point is annotated to obtain the target hyperspectral image. (See Ding Fig. 6, which shows the ground truth labeling of the pixels in the hyperspectral image that has labeled center pixels, i.e. keypoint its corresponding block pixels)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the center keypoint of a hyperspectral used to labeling it’s surrounding block pixels as suggested by Ding to Mu and Lu’s labeling of hyperspectral pixels prior to model training using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately and efficiently label pixel of a hyperspectral image.

Regarding claim 11, Mu, Lu, and Ding disclose, the apparatus according to claim 7, wherein acquiring the target hyperspectral image of the target area comprises: acquiring an initial hyperspectral image of the target area; selecting at least one key point in the target area and determine a mineral category of the at least one key point; determining, in the initial hyperspectral image, at least one pixel point corresponding to the at least one key point based on an actual location corresponding to the at least one key point; and determining, based on a mineral category of the at least one key point, the mineral category with which the at least one pixel point is annotated to obtain the target hyperspectral image. (See the rejection of claim 5 as it is equally applicable for claim 11 as well.)

Regarding claim 17, Mu, Lu, and Ding disclose, the medium according to claim 13, wherein acquiring the target hyperspectral image of the target area comprises: acquiring an initial hyperspectral image of the target area; selecting at least one key point in the target area and determining a mineral category of the at least one key point; determining, in the initial hyperspectral image, at least one pixel point corresponding to the at least one key point based on an actual location corresponding to the at least one key point; and determining, based on a mineral category of the at least one key point, the mineral category with which the at least one pixel point is annotated to obtain the target hyperspectral image. (See the rejection of claim 5 as it is equally applicable for claim 17 as well.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ye et al. “Application of Lithological Mapping Based on Advanced Hyperspectral Imager (AHSI) Imagery Onboard Gaofen-5 (GF-5) Satellite”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662